Citation Nr: 0718931	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease at L5-S1, prior to 
September 23, 2002, currently rated 20 percent disabling.  

2.   Entitlement to an increased evaluation for lumbosacral 
strain with degenerative disc disease at L5-S1, for the 
period from September 23, 2002, currently rated 60 percent 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from July 1962 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Remand from the Unites States Court of Appeals 
for Veterans Claims (Court).  This matter was originally on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

In a December 2004 decision, the Board denied the veteran's 
claims for an evaluation higher than 20 percent for residuals 
of shell fragment wounds to the right calf with foreign 
bodies, Muscle Group XI; an evaluation higher than 10 percent 
for residuals of shell fragment wounds to the right thigh 
with retained foreign bodies, Muscle Group XV; and an 
evaluation higher than 10 percent for residuals of shell 
fragment wounds to the left foot with retained foreign 
bodies, Muscle Group X.  The Board also granted an increased 
evaluation of 20 percent for lumbosacral strain with 
degenerative disc disease at L5-S1, prior to September 23, 
2002 and an increased evaluation of 60 percent for 
lumbosacral strain with degenerative disc disease at L5-S1, 
from September 23, 2002 under Diagnostic Code 5293.  The 
Board further remanded the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
to the RO for additional notification and development at that 
time. 

The record reflects that the veteran gave notice of appeal of 
the December 2004 Board decision to the Court.  In a November 
2006 Court decision, the Court set aside and remanded the 
Board's determinations regarding extraschedular consideration 
for the veteran's lumbosacral strain with degenerative disc 
disease and affirmed the Board's decision with respect to the 
other matters on appeal.  Hence, the only issues before the 
Board are set forth in the title page of this decision.  

The Board also notes that the RO increased the disability 
assigned for the veteran's lumbosacral strain from 10 percent 
to 20 percent effective October 22, 1985 and from 10 percent 
to 60 percent effective September 23, 2002 in a December 2006 
rating decision pursuant to the December 2004 Board decision.  

The Board further notes that a decision regarding the issue 
of entitlement to a TDIU is deferred pending the RO's 
completion of the Board's directives set forth in this 
decision.  

Moreover, the record reflects that the veteran was 
represented by the attorney, Richard A. LaPointe, during the 
course of this appeal.  However, Mr. LaPointe submitted 
correspondence in February 2006 notifying VA that he was no 
longer representing the veteran and asked that his power of 
attorney be canceled.  The Board sent correspondence to the 
veteran in May 2007 that informed him of this development and 
advised him regarding his options for selecting other 
representation with respect to the current appeal.  The Board 
also advised the veteran that it would assume that the 
veteran wanted to represent himself and resume review of his 
appeal if the veteran did not respond to the letter within 30 
days.  The Board observes that that the veteran did not 
respond to the May 2007 letter.  Accordingly, the Board will 
proceed with the veteran's claim in consideration of the 
directives outlined by the November 2006 Court decision.     

The referral of the veteran's service-connected lumbosacral 
strain with degenerative disc disease for an extraschedular 
rating is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's lumbosacral strain with degenerative disc 
disease at L5-S1 for the portions of the appeal period prior 
to and from September 23, 2002 presents such an exceptional 
or unusual disability picture so as to render impractical the 
application of regular schedular standards.  


CONCLUSION OF LAW

The disability picture presented by the veteran's service-
connected lumbosacral strain with degenerative disc disease 
at L5-S1 warrants referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for consideration of the assignment of an 
extraschedular rating for the portions of the appeal period 
prior to and from September 23, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the full grant of benefits sought on appeal in 
this decision with respect to the issue that follows, it is 
clear that no further notification or assistance is necessary 
to develop facts pertinent to the veteran's claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Increased evaluation for lumbosacral strain with degenerative 
disc disease at L5-S1

In the November 2006 decision, the Court limited the Board's 
review to consideration of whether the veteran was entitled 
to an extraschedular rating for his low back disability.  As 
such, the Court did not disturb the Board's finding that the 
veteran was not entitled to a disability rating higher than 
the currently assigned 20 percent for the portion of the 
appeal period prior to September 23, 2002 and a disability 
rating higher than the currently assigned 60 percent for the 
portion of the appeal period from September 23, 2002 on a 
schedular basis.  

The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance.  The Board, 
however, is not precluded from raising this question, and in 
fact, is obligated to literally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under VA laws and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).   The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); VAOPGCPREC 6-96 (providing that 
remand rather than referral is the proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).  The Court has also stated that when the 
Board has purported to grant an extraschedular rating, the 
claim must then be sent by the Board to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance."  Floyd, 9 Vet. App. at 95.

In the May 2007 decision, the Court wrote that "the record 
clearly indicates that [the veteran] has been unable to find 
consistent employment since 1985.  Moreover, the statements 
submitted by [the veteran's] former employers provide 
substantial evidence that [his] back condition alone caused 
his inability to work."  

In consideration of the foregoing, the Board finds that this 
case presents an exceptional and unusual disability picture 
with such related factor as marked interference with 
employment so as to render impractical the application of the 
regular schedular standards.  Thus, referral for appropriate 
extraschedular review is warranted.


ORDER

The veteran's service-connected lumbosacral strain with 
degenerative disc disease warrants referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of the assignment of an 
extraschedular rating for the portions of the appeal period 
prior to and from September 23, 2002 and the appeal is 
granted to this extent.


REMAND

Pursuant to the directive set forth in the November 2006 
Court decision, the veteran's service-connected low back 
disability should be referred for extraschedular rating 
consideration.

Accordingly, the case is REMANDED for the following actions:

1.  After any appropriate development has 
been completed to the extent possible, 
this case should be forwarded to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating for 
the veteran's service-connected 
lumbosacral strain with degenerative disc 
disease for the portions of the appeal 
period prior to and from September 23, 
2002 pursuant to the provisions of 38 
C.F.R. § 3.321(b) and/or 38 C.F.R. 
§ 4.16(b).  Actions taken thereafter 
should proceed in accordance with the 
directives of the Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service.

2.  Thereafter, if any benefit sought on 
appeal (including entitlement to a TDIU) 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
case, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


